Title: Enclosure: Thomas Jefferson’s Account with Nicolas G. Dufief
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            
              
              Philadelphia,
              Jan. 30, 1817.
            
            
            
              
                Tho: Jefferson Esq.
                
              
              
                To N. G. Dufief—  
                Dr
              
              
                Per bill rendered
                $31.
                00
              
              
                One Graglia’s English & Italian Dicty
                2.
                50
              
              
                  Review of Montesquieu, sent to Mr. Adams
                2.
                50
              
              
                Two Nautical Almanacs for 
                1817 at 
                $1.50
                3.
                00
              
              
                Two  do   do
                1818
                 1.50
                3.
                00
              
              
                One Connaissance de Tems
                1817
                 a
                2.
                00
              
              
                  do       do
                1818
                
                2.
                00
              
              
                
                $46 
                00
                
              
              
                Cr.—By a Richmond Bank Note
                $50 
                
                
              
              
                 Premium 1 per cent
                0.
                50
                
              
              
                
                50.
                50
                
              
              
                
                46 
                 
                
              
              
                 In your favor—a balance of
                $ 4 
                50
                
              
            
            
            
          
          